DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

Applicant’s Response to Official Action
The response filed on February 19, 2022 has been entered and made of record. Claims 1, 3-8 and 10-15 are pending. Claims 2, 9 and 16-20 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
	Applicant’s arguments with regard to Claim 1, filed 02/19/2022, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8 and 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2019/0222843 A1) in view of Song et al. (U.S. Pub. No. 2013/0064293 A1) (hereinafter “Song”)

Regarding Claim 1, Lee discloses a method for decoding a video [see fig. 2 and paras. 0005-08], the method comprising:
obtaining transform mode information of a current block from a bitstream [see paras. 0014, 0120, 0274, 0287-88];
determining a transform type of the current block based on the transform mode information [see paras. 0014, 0019, 0120, 0209, 0211-12, 0252, 0257]; and
inverse-transforming residual data of the current block according to the transform type of the current block [see figs. 1-2 and paras. 0089, 0120-24]
wherein the transform mode information is index information for indicating a transform type of the current block among predefined transform types [see paras. 0014, 0069, 0089 describing such as discrete cosine transform (DCT), discrete sine transform (DST), and KLT and 0251-52 describing the DCT comprises at least one of DCT-II or DCT-VIII and the DST comprises at least one of DST-I or DST-VII].
Lee does not explicitly disclose obtaining a coded block flag indicating whether a non-zero transform coefficient exists in the current block; wherein the transform mode information is obtained only when the coded block flag indicates the non-zero transform coefficient exists in the current block, and wherein the transform mode information is obtained only when the size of the current block is smaller than or equal to a predetermined size.
Song in a same or similar endeavor teaches 
obtaining a coded block flag indicating whether a non-zero transform coefficient exists in the current block [see para. 0102 describing the coded block pattern (CPB) is information indicating whether a relevant block includes a non-zero quantized transform coefficient]; 
wherein the transform mode information is obtained only when the coded block flag indicates the non-zero transform coefficient exists in the current block [see para. 0106 describing if the CBP flag is encoded, and if the CBP flag is not 0, a transform type may be encoded], and 
wherein the transform mode information is obtained only when the size of the current block is smaller than or equal to a predetermined size [see paras. 0134-35 describing the decoder where the encoding is according to paras. 0103-07 describing if the CBP flag is not 0, see para. 0102 describing the CBP flag only applies for blocks of a predetermined size or smaller] 
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Lee to add the teachings of Song as above for encoding and decoding quantization parameters adaptively according to a size of an extended macroblock used and a size of a subblock divided, when encoding and decoding a high-resolution video in units of a block larger than a conventional macroblock [see Song para. 0001].

Regarding Claim 3, the combination of Lee and Song discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Lee further discloses wherein the transform mode information is obtained when a transform skip is not performed in the current block [see fig. 22 and paras. 0246 and 0250 where performing the transform is a transform skip not performed].

Regarding Claim 4, the combination of Lee and Song discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Lee further discloses wherein the predefined transform types include DCT-2, DST-7 and DCT-8 [see paras. 0014, 0069, 0089 describing such as discrete cosine transform (DCT), discrete sine transform (DST), and KLT and 0251-52 describing the DCT comprises at least one of DCT-II or DCT-VIII and the DST comprises at least one of DST-I or DST-VII].

Regarding Claim 5, the combination of Lee and Song discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Lee further discloses wherein the transform mode information is information indicating a transform type for each of a horizontal direction and a vertical direction [see paras. 0272 and 0277-82].

Regarding Claim 6, the combination of Lee and Song discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Lee further discloses wherein the transform mode information is obtained only when the current block is a luma component [see paras. 0127-28].

Regarding Claims 8 and 10-13, all claim limitations are set forth in Claims 1 and 3-6 in the decoder form, respectively, and, therefore, rejections and arguments analogous to those presented for Claims 1 and 3-6 are applicable to Claims 8 and 10-13. Encoding data is the reverse of decoding data and Lee further discloses a method for encoding a video [see paras. 0005-08] and therefore discloses all reverse steps of the decoding method as disclosed above.

Regarding Claim 15, all claim limitations are set forth in Claim 1 and therefore rejections and arguments analogous to those presented for Claim 1 are applicable to Claim 15. Lee further discloses a non-transitory computer readable recording medium including a bitstream [see para. 0320].

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song in further view of Song et al. (U.S. Pub. No. 2013/0034153 A1) (hereinafter “Song2”)

Regarding Claim 7, the combination of Lee and Song discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Lee does not explicitly disclose wherein the transform mode information is obtained only when a larger value among a width and a height of the current block is less than or equal to 32 
Song2 in a same or similar endeavor teaches wherein the transform mode information is obtained only when a larger value among a width and a height of the current block is less than or equal to 32 [see para. 0261 describing encoding a transform type only for blocks having a non-zero quantized transform coefficient and if the size of the subblock is smaller than 16x16, a transform flag is encoded in units of 16x16; see also para. 0162 describing where blocks 64x64 are divided and may be encoded as a transform as described; and see paras. 0195-0205 and 0257-0261 describing how a 64x64 block may be divided as described with the CBPX flag and encoded as a transform as described].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Lee to add the teachings of Song2 as above to improve a video compression efficiency and a video reconstruction efficiency by extending a macroblock to various sizes, dividing an extended macroblock into subblocks of various sizes and shapes, and encoding/decoding a video by using different prediction units and transform units according to the sizes of the subblocks [see Song2 para. 0001].

Regarding Claim 14, all claim limitations are set forth in Claim 7 in the decoder form and, therefore, rejections and arguments analogous to those presented for Claim 7 are applicable to Claim 14. Encoding data is the reverse of decoding data and Lee further discloses a method for encoding a video [see paras. 0005-08] and therefore discloses all reverse steps of the decoding method as disclosed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483